On consideration of the “Petition for Writ of Prohibition and/or Mandamus and/or Other Appropriated Extraordinary Relief”, filed in the above-entitled action, it appearing that the issue of the completeness of proceedings conducted pursuant with Article 32, Uniform Code of Military Justice, 10 USC § 832, was raised by appropriate motion submitted to and acted upon by the military judge of the general court-martial to which the charges against petitioner were referred, and that the issue of trial counsel’s possible disqualification resulting from his pre-trial activities was, or may appropriately be, similarly raised and acted upon by the military judge, and further preserved for review by appropriate requests for findings of fact and of law, and it further appearing that no extraordinary circumstances warranting invocation of the provisions of 28 USC § 1651(a) are presented, it is, by the Court, this 29th day of October 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed.